Name: Council Regulation (EEC) No 1369/80 of 5 June 1980 fixing the flat-rate production aid and the guide for dried fodder for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6 . 80 Official Journal of the European Communities No L 140/31 COUNCIL REGULATION (EEC) No 1369/80 of 5 June 1980 fixing the flat-rate production aid and the guide price for dried fodder for the 1980/81 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1 14/80 (2), and in particular Articles 3 (3), 4 ( 1 ) and (3) and 5 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas Article 3 of Regulation (EEC) No 1117/78 stipulates that the level of the production aid for dried fodder must be such as to bring about an improve ­ ment in the Community's protein supplies ; Whereas under Article 4 of the same Regulation a guide price must be set for certain dried fodder products at a level that is fair to producers ; whereas this price must be set for a standard quality representa ­ tive of the average quality of dried fodder produced in the Community ; Whereas under Article 5 (2) of Regulation (EEC) No 1117/78 the supplementary aid provided for in para ­ graph 1 of that Article must be equal to a percentage of the difference between the guide price and the average world market price for the products in ques ­ tion ; whereas in view of the characteristics of the market in question the percentage should be set at 80 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 and at 45 % for the products referred to in Article 1 (b), second indent, of that Regulation , HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 marketing year the flat-rate produc ­ tion aid provided for in Article 3 of Regulation (EEC) No 1117/78 shall be 6.51 ECU per tonne for the products referred to in Article 1 (b) and (c) of that Regulation . Article 2 1 . For the 1980/81 marketing year the guide price for the products referred to in Article 1 (b), first indent, of Regulation (EEC) No 1117/78 shall be 134.62 ECU per tonne . 2. This price refers to a product with :  a moisture content of 11 % ,  a total gross protein content of 18 % of the dry weight . Article 3 For the 1 980/8 1 marketing year the percentages to be used to calculate the supplementary aid referred to in Article 5 of Regulation (EEC) No 1117/78 shall be :  80 % for the products referred to in Article 1 (b), first indent, and (c) of Regulation (EEC) No 1117/78 ,  45 % for the products referred to in (b), second indent, of that Article . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA (') OJ No L 142, 30 . 5 . 1978 , p. 1 . ( 2 ) OJ No L 16 , 22 . 1 . 1980 , p. 3 . ( 3 ) OJ No C 97, 21 . 4 . 1980 , p. 33 . (4 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal).